Citation Nr: 0922318	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  04-41 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had verified active service from March 1990 to 
September 1993.  The record indicates that the Veteran also 
served from June 1980 to March 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  The Board remanded this matter for 
additional development in November 2006.  


FINDINGS OF FACT

1.	In an unappealed March 1994 rating decision, the RO denied 
the Veteran's service connection claim for a low back 
disorder.     

2.	In the August 2004 rating decision on appeal, the RO 
denied a claim to service connection for a lower back 
disorder.  

3.	VA has not received new and material evidence that 
warrants a reopening of the Veteran's service connection 
claim for a lower back disorder.  

     
CONCLUSIONS OF LAW

1.	A March 1994 rating decision that denied the Veteran's 
service connection claim for a lower back disorder is final.  
38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 (2008).   

2.	New and material evidence has not been submitted to reopen 
the claim of service connection for a lower back disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim decided in this decision has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided notification to the Veteran in letters dated in 
August 2003, November 2006, and February 2008.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  In these letters, VA informed 
the Veteran of the evidence needed to substantiate his claim, 
and of the elements of his claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2007); Kent v. Nicholson, 20 
Vet. App. 1 (2006).  VA advised the Veteran of the respective 
duties of the VA and of the Veteran in obtaining evidence 
needed to substantiate his claim.  And VA requested from the 
Veteran relevant evidence, or information regarding evidence 
which VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also 73 Fed. Reg. 23353 (the requirement of 
requesting that the claimant provide any evidence in his/her 
possession that pertains to the claim was eliminated by the 
Secretary [effective May 30, 2008] during the course of this 
appeal, and this change eliminates the fourth element of 
notice as required under Pelegrini).  

The Board notes a deficiency with VCAA notification, however.  
VA did not provide the Veteran with complete notification 
until after the rating decision on appeal.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).  Nevertheless, the Board finds that proceeding 
with a final decision is appropriate here.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  In the March 2009 Supplemental Statement of 
the Case (SSOC), the RO readjudicated the claim on appeal.  
See Mayfield, 444 F.3d 1328.  Based on this background, the 
Board finds VA's untimely notice in this matter to be 
harmless error.   

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And, 
even though the issue on appeal is a claim to reopen a claim 
for service connection, VA provided the Veteran with VA 
compensation examination in January 2004.  See 38 C.F.R. §§ 
3.156, 3.159(c)(4)(C)(iii); see also Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 
1341-44 (Fed. Cir. 2003) (upholding validity of 
3.159(c)(4)(C)(iii) and finding that, "without the 
introduction of new and material evidence, VA is not required 
to provide a medical examination or opinion").  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Claim to Reopen the Claim for Service Connection

In September 1993, the Veteran claimed direct service 
connection for a low back disorder.  See 38 C.F.R. § 3.303.  
In a March 1994 rating decision, the RO denied the Veteran's 
claim.  The Veteran did not appeal that decision so the 
decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.200.  In June 2003, the Veteran filed a claim to reopen 
his service connection claim for a lower back disorder.  In 
that claim, the Veteran argued that his lower back disorder 
was secondary to his service-connected knee and ankle 
disorders.  See 38 C.F.R. § 3.310.  In the August 2004 rating 
decision on appeal, the RO denied the Veteran's claim to 
reopen.      

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  If 
new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  

To address the merits of the Veteran's underlying claim here, 
the Board must first decide whether VA has obtained new and 
material evidence since the final March 1994 rating decision 
that denied the Veteran's claim for service connection.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Moreover, service connection may be established on a 
secondary basis for a disability that is proximately due to, 
the result of, or aggravated by a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2008).  Establishing 
service-connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2008).  See also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 
216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2008).  New and material evidence cannot 
be cumulative or redundant.  Id.

Again, VA denied the Veteran's claim in a final March 1994 
rating decision.  To determine whether new and material 
evidence has been submitted since then, the Board must 
compare the evidence of record at the time of the March 1994 
rating decision with the evidence of record received since 
that decision.  

	Evidence of Record in March 1994

The relevant evidence of record in March 1994 consisted of 
the Veteran's statements, service treatment records, a March 
1994 VA compensation examination report which reflects a 
diagnosis of lumbosacral strain, and a March 1994 radiology 
report which indicated a normal lumbar spine.  Based on this 
evidence, the RO denied the Veteran's claim to service 
connection for a lower back disorder.  Again, that March 1994 
rating decision became final.  It is therefore not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200.

	Evidence of Record Received Since March 1994 

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claim is 
relevant evidence that has been added to the record since the 
final March 1994 rating decision.  Since that decision, the 
relevant evidence that has been added to the record consists 
of:  statements from the Veteran reiterating his claim to 
service connection, and contending that his lower spine 
disorder is secondary to service-connected knee and foot 
disorders; VA treatment records dated in the late 1990s and 
early 2000s which reflect the Veteran's complaints of pain 
but which indicate a normal lumbar spine; and a January 2004 
VA compensation examination report which found the Veteran 
without arthritis in the lumbar spine, noted a lumbosacral 
sprain, and stated that the spine disorder is not related to 
a knee disorder.  

This evidence is certainly new evidence in the claims file.  
It has been included in the claims file since the March 1994 
final rating decision.  But the Board finds that none of the 
new evidence is material evidence.  Either by itself, or when 
considered with previous evidence of record, none of the new 
evidence comprises evidence that relates to an unestablished 
fact necessary to substantiate the claim - that is, none of 
the new evidence comprises medical nexus evidence connecting 
the Veteran's current lower back disorder to service or to 
his service-connected knee and foot disorders.  See 38 C.F.R. 
§§ 3.303, 3.310; Spencer v. Brown, 4 Vet. App. 283, 289 
(1993).  Rather, the only nexus evidence of record, noted in 
the January 2004 VA report, finds the Veteran's spine 
disorder unrelated to his knee disorder.  







As such, the Board finds that new and material evidence has 
not been received to warrant a reopening of the Veteran's 
service connection claim for a lower back disorder.  38 
C.F.R. § 3.156(a).  See Hickson v. West, 12 Vet. App. 247, 
251 (1999).  The claim to reopen must be denied therefore.  


ORDER

New and material evidence to reopen the Veteran's service 
connection claim for a low back disorder has not been 
received, and the appeal as to this issue is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


